Mr. Justice Waterman delivered the opinion of the Court. By the contract appellants were to be paid $2.95 per lineal foot for making and completing the road-bed as per specifications. The road-bed was to be excavated for a width of thirty-eight feet, and to be excavated and filled so that the Center would be eleven inches higher than the sides. The roadway was to extend to the north and south lines of the boulevard at all street and alley intersections. While there is room for contention that the words “ road-' bed ” and “ roadway ” were used in the contract synonymously, it is to be noted that appellants were to be paid per lineal foot of “ road-bed; ” and that doing the work to the satisfaction of appellee, they did not at the intersections at the distance of nineteen feet from the center, leave the sides eleven inches lower than the center, "but treated the intersections as cross-beds, their centers being excavated and filled so as to be on a level with that of the main east and west road, while the sides of the intersections were left eleven inches lower than the centers. This method of construction was evidently desired by appellee. Such construction was impossible if the directions as to the excavation and filling were complied with and the intersections were regarded as a part of the east and west road-bed. The contract contemplated a road-bed running east and west along the boulevard, and road-beds at the intersections running respectively north and south from the several north and south lines of the boulevard to lines nineteen feet from the center of the east and west road-way; and for the total lineal feet of such road-beds appellants are entitled to be paid. The judgment of the Circuit Court is reversed. A judgment will be entered here on a finding of facts. Reversed, and judgment here with finding of facts. Mb. Justice Shepabd dissents.